Name: Commission Regulation (EEC) No 3566/90 of 6 December 1990 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 12. 12. 90 Official Journal of the European Communities No L 347/ 17 COMMISSION REGULATION (EEC) No 3566/90 of 6 December 1990 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules THE COMMISSION OF THE EUROPEAN COMMUNITIES, Commission Regulation (EEC) No 1707/90 (*) ; whereas proper management of the import mechanism provides, for certain processed sour-cherry-based products, pursuant to Council Regulation (EEC) No 1201 /88 (6), as amended by Regulation (EEC) No 2781 /90 Q, leads to the insertion of frozen sour cherries containing added sugar to the specific monetary system of certificates ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Articles 14 (3) and 15 (4) thereof, Whereas, in the interests of clarity and administrative effi ­ ciency, Commission Regulation (EEC) No 203/85 of 25 January 1985 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules (8), as amended by Regulation (EEC) No 1095/85 (9), should be replaced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Whereas Commission Regulation (EEC) No 2405/89 (3), as amended by Regulation (EEC) No 619/90 (4), lays down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables ; whereas, for products in respect of which import trends need to be followed in detail in order to appreciate any disturbance or threatened disturbance of the market, the abovemen ­ tioned Regulation provides that import licences with or without advanced fixing of the levy, are to be issued on the fifth working day following that on which the appli ­ cation was lodged ; HAS ADOPTED THIS REGULATION : Whereas cultivated mushrooms in brine or vinegar and certain cherry-based products are subject to import control measures at the Community frontier ; whereas Article 2 (2) of Regulation (EEC) No 2405/89 should continue to be applied to these products ; Article 1 Article 2 (2) of Regulation (EEC) No 2405/89 shall apply to the following products : Whereas the same arrangements were extended to culti ­ vated preserved mushrooms of CN code 2003 10 10 by CN code Description ex 071 1 90 50    Mushrooms :     Cultivated mushrooms as defined in additional note 1 of Chapter 7 of the combined nomenclature ex 0811 Fruit, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : ex 0811 90  Other : I Containing added sugar or other sweetening matter : O OJ No L 158, 23 . 6 . 1990, p. 34. ( «) OJ No L 115, 3 . 5. 1988, p. 9 . O OJ No L 265, 28 . 9 . 1990, p. 3 . (*) OJ No L 23, 26. 1 . 1985, p. 24 . 9 OJ No L 117, 29 . 4. 1985, p. 5 . ( ») OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 1 . 0 OJ No L 227, 4. 8 . 1989, p. 34. (4 OJ No L 67, 15. 3 . 1990, p. 31 . 4 No L 347/18 Official Journal of the European Communities 12. 12. 90 CN code Description ex 0811 90 10 ex 0811 90 30 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 081210 00 ex 2001 90 50 ex 2003 10 2003 10 10 2008 2008 60 2008 60 51 2008 60 59 2008 60 61 2008 60 69 2008 60 71 2008 60 79 2008 60 91 2008 60 99    With a sugar content exceeding 13 % by weight :     Cherries : _____ sour cherries (Prunus cerasus):       Not stored :        Other Other :     Cherries :      Sour cherries (Prunus cerasus) :       Not stored Other   Other :     Sour cherries (Prunus cerasus):      Not stoned ______ Other    Other cherries : _____ Not stoned      Other  Cherries :   Sour cherries (Prunus cerasus)   Other   Mushrooms :    cultivated  Mushrooms :   Cultivated Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere speci ­ fied or included :  Cherries :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg :     Sour cherries (Prunus cerasus)     Other    Containing added sugar, in immediate packings of a net content not excee ­ ding 1 kg :     Sour cherries (Prunus cerasus)     Other    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more :      Sour cherries (Prunus cerasus)      Other     Of less than 4,5 kg :      Sour cherries (Prunus cerasus)      Other Article 2 Regulation (EEC) No 203/85 is hereby repealed. Article 3 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. 12. 12. 90 Official Journal of the European Communities No L 347/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1990. For the Commission Ray MAC SHARRY Member of the Commission